—Order unanimously reversed, on the law, without costs, and respondents’ motion denied. Memorandum. Petitioner asserts that it was error for Trial Term to grant respondents’ motion to dismiss its action under Real Property Tax Law article 7 on the grounds that petitioner does not have legal capacity to bring the action and that the petition was not properly verified. We agree. Because petitioner is responsible under its lease for taxes on the leased premises, it is an "aggrieved person” under Real Property Tax Law article 7 (Matter of Ames Dept. Stores v Assessor of Town of Concord, 102 AD2d 9). Secondly, respondents waived any objection based on improper verification by failing to give notice of their objection with due diligence (Matter of Extrom v Town of Skaneateles, 112 AD2d 35; Matter of Ames Dept. Stores v Assessor of Town of Concord, supra, p 13). (Appeal from order of Supreme Court, Erie County, Ricotta, J.—Real Property Tax Law art 7.) Present— Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.